Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) of Hewlett-Packard Company pertaining to the Stonebraker Systems, Inc. 2005 Stock Plan ofVertica Systems, Inc. of our reports dated December 15, 2010, with respect to the consolidated financial statements and schedule of Hewlett-Packard Companyand the effectiveness of Hewlett-Packard Company's internal control over financial reporting included inits Annual Report (Form 10-K) for the year ended October 31, 2010, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLC San Jose, California May 19, 2011
